On behalf of the people of El Salvador, who have given me the honour and responsibility to stand before the Assembly from this rostrum in my capacity as President, I am pleased to address this audience for the first time.
Just a moment, if I may, I am going to take a picture. To be here before the Assembly during the seventy-fourth session of the General Assembly is a privilege and an honour that I wanted to share with the world, because the world, the new world, is no longer in this General Assembly but rather where that photo will go — the world’s largest network, where billions of people are connected almost all the time and in every facet of life.
Believe me, many more people will see that selfie than will hear this statement. I hope it came out good. Even if we do not want to accept it, that network is increasingly becoming the real world and the format the Assembly uses is increasingly becoming obsolete. We have heard many good ideas and interesting speeches, but really, the way we have been speaking here has not changed in 74 years. The world has changed, yet the General Assembly remains the same.
Perhaps in a few years, tens of thousands of people will not have to travel to New York to gather in this building, when a series of videoconferences would have cost several hundred million dollars less, and I am certain that they would have practically the same effect and impact.
In addition, the people who come here would not have to leave their families, friends, lives and daily responsibilities to come to a series of meetings to which fewer and fewer people pay attention. I imagine that some will think that what I am saying does not make sense; but they should ask their children or grandchildren when they leave this meeting — they will likely use an app on their smartphones do to that — what gets their attention. It is not that the United Nations or its General Assembly is obsolete — although if we do not embrace change we may very well become obsolete — but rather that we still have a major opportunity to take advantage of that great network that is being built before our very eyes, not only to save our relevance but also to multiply it exponentially.
On the other hand, all of us — the United Nations system, Governments, politicians, etcetera — could ignore those changes and wait for what happened to Kodak, Blockbuster, the dinosaurs and the Teen Choice Awards, or what will happen to many of the big retail stores, hotels, travel agencies, cable companies and political parties and is also happening to many media outlets, to happen to us. A big TV crew to shoot interviews is no longer needed, let alone sophisticated equipment. Look at the iPhone 11 or the new Samsung S10 — even movies can be filmed with them. Why do we continue to do things the way we have always done them?
For that very reason, I have the opportunity to be here with those present, because we, the people of El Salvador, are tired of following the obsolete way of doing things; it does not work. We have decided to do things differently and I believe that the United Nations should think of doing the same. What should we should do as an international community? We should not rescue the format of the Assembly, because it is too late; it has become obsolete. We must accept that the world has change and that it is always changing, although here we continue on with the General Assembly just as we did 74 years ago, without really accepting the inevitable.
The digital revolution is becoming a human revolution in which, just as each country at the United Nations has a vote whether large or small, each citizen of the world has a voice that is magnified thanks to social networks. Consequently, there are no longer 195 voices representing 7 billion human beings, but rather billions of human beings representing themselves.
The United Nations still has a strong ability to bring people together, but it does so in traditional terms that weaken that capacity and each year it gets weaker. All the statements delivered by the Heads of State in the Assembly throughout this week will have less impact than a video of a famous YouTuber. I bet that one of those videos on YouTube has more views than all our speeches put together.
That new reality does not mean that we are not relevant; in fact, there are still unique resources here — economic and important resources for solving the world’s biggest problems. It is the format that is obsolete. As we have seen and experienced in many countries, a couple of images on Instagram or a few YouTube videos can have a much more powerful impact than any speech in the Assembly, even from the most powerful countries in the world. An image uploaded by a citizen can spark a revolution — and in fact that has already happened.
It is time for us to become more inclusive and to accept and recognize that we can be in every country, every hour of the day, every day. It is time to start a quest for a format that invites the collective mass of all the countries of the world to participate, without having to be present here physically in New York. Why do we not change that format to make it more inclusive of the world’s citizens? Why do we not post a 15-minute video of each of us to an online General Assembly platform so that all the representatives of the countries can see it on demand, when it is convenient for them and the important things that they are doing, which require attention in their countries, are not interrupted?
How many of those present watch live TV? How many read the paper copy of a newspaper? They should ask their children, or grandchildren if they have them, that same question, or even my 20-year-old daughter. We can imagine the answer. Spending one week at the United Nations when we could be solving issues in our countries will therefore become a waste of time. Our cell phones are the future of the General Assembly. Why then do we not give the young people of the world the opportunity to propose new ideas, those young people who are ambitious to change the world by breaking out of the paradigms that imprisoned the previous century? In fact, they are already doing it; we are just not listening to them. We are not making the most of the amount of resources we have to do this.
Are those of us here today, supposedly representing those new generations, really doing so? Do we really represent the young people of today, the populations of our countries? We must give the floor to our millions of citizens — whether millennial, centennials or people of any age — so that they can offer solutions to the issues of poverty, hunger, climate change and disease, and so on. Why not organize a contest of ideas in order to further galvanize and motivate the young people of the world? We suggest awarding a prize to those whose proposals give us the key to solving the great problems the planet faces, such as energy supply, drought, poverty, hunger, climate change and the many other problems we face.
We have so many resources available to us that it would be a mere drop in the ocean if our Organization were to grant a prize of $10 million to each young person who managed to solve those problems with their ideas. Imagine how much we would save and how much we would achieve if we only opened our minds. We would open a Pandora’s box of the collective creativity of billions of human beings and billions of brains thinking at the speed of light, connected at the speed of light and finding solutions to the problems that we have not been able to solve in that archaic format.
It is 2019 and, for obvious reasons, we have more technology at our disposal than ever before in the history of humankind. Do we truly believe that, by doing the same as we have always done, we will be able solve the problems that we have only made worse? Perhaps some, or indeed many, of those problems that we have been unable to solve could be solved by a millennial who thinks outside the box.
In a few years — perhaps no more than 10 — everything I am speaking about now will be happening in reality, but why not start now? Why not begin creating a platform where that new way of thinking for the General Assembly of the United Nations is precisely the mechanism for change and evolution? We must accept the inevitable irrelevance of the Assembly’s current format; we must accept what does not work and start to do things differently now. What I am trying to explain is that the process of that new way of thinking has already begun. All the young people who are listening to me are doing so from their smartphones and those who are taking what I say seriously will already be thinking about how to make the changes that our planet needs.
That new way of doing things, in the sphere of public policy, has already been successful in many places. In my own country, El Salvador, where the number of smartphones exceeds our population, the effective and efficient use of those new platforms brought down a bipartisan system that has held hegemonic power since the Chapultepec Agreement. I was able to reach millions of citizens via Facebook Live, while my opponents held rallies with just several hundred of their own co-religionists. The change of format, not just of message and content, led to Salvadorans electing me as their President.
That is the way we are governing as well. I have a landline in my office that I have never used. When I need information, I request it directly from my ministers, without needing to involve intermediaries or convene meetings that cause delays. Communication today is direct and much more democratic — there are no filters. We all have a voice that can and must be heard.
A few days ago, I proved that to myself again. On 15 September each year, El Salvador celebrates its independence. While the attention of the media and most of our Government was focused on a huge parade through the streets of the capital, the children of a small village named El Aguacate marched in their own parade along a narrow, rural dirt road. A teacher had dressed them up as if they were a first-rate band of peaceful protestors — almost everything was handmade, with powdered milk cans as drums and spoons to play them with.
Someone from the community filmed the parade on their cell phone and uploaded it to their Facebook page, probably so that their friends and family could see it. I am sure they never imagined that the patriotism and sheer joy of those children, despite their lack of resources, would make that video go viral in my country. In a matter of hours, the media had picked up the video, which was shared by thousands of Salvadorans and eventually reached me. After watching it, I instructed my ministers to improve conditions in the village of El Aguacate immediately. Right away, via WhatsApp, they agreed to visit the school there.
Three days later, our ministers arrived to deliver real musical instruments for the children. Now, the streets are being paved, LED lamps are being installed and the school is being refurbished. The community will be transformed in a way that nobody could have imagined a month ago. It all started with a video that went viral. Without even realizing that it happened, every person who has a cell phone or is connected to the internet is now a spokesperson and a source of information. They can even have political influence.
The video of the children going viral animated thousands of voices that not only encouraged them but also asked the Government to take genuine and decisive action. The teacher from El Aguacate and the person who uploaded the video enabled something very ordinary and very local to be seen throughout the entire country, which brought about real change for those pupils. The environment those children inhabit is no longer just their community — like all of us, they are now also citizens of the world. We are talking about one teacher in a tiny school in a small village in a rural area in a small municipality in El Salvador.
Let us imagine the transformative and convening power that the General Assembly of the United Nations could have by using the same network that those children used. Why not harness that convening power? Why not use that platform to summon the citizens of the world to participate in the General Assembly? I do not want to be misunderstood here. The United Nations plays a crucial role in maintaining world peace, fighting against hunger, improving health, leading the search for development, promoting the rights of women and children, protecting our environment, addressing the plight of refugees and even tackling nuclear non-proliferation.
Yet we must also acknowledge the fact that we are already reaching a point where the problems we face are overwhelming us. The communication revolution is a fact, a democratic revolution and the start of a new human era. Societies have made progress organically, but the United Nations has not. We must change and adapt and accept that progress. Today, the citizens of the world are more empowered than ever before. Let us give them the voice that they deserve here at the General Assembly, instead of letting only the privileged few who are gathered here be the owners of absolute truth.
Some will understand this message very well, others not yet. Unfortunately, some refuse to accept the new democratic form of communication, which is the freedom of expression on steroids — billions of people interconnecting, every one of them with an opinion, a solution, an idea and a voice.
Successful politicians used to say that all politics was local and they were right. Those politicians understood what won elections back then. Yet all politics today is personal. Few people understand that, but it is the reality. If those who understand that have been successful and if that is the right way to engage the citizens of the world in solving the most important problems we face, is that not what the United Nations should be doing as well?
